
	
		II
		109th CONGRESS
		2d Session
		S. 3742
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2006
			Mr. Lott (for himself,
			 Mr. Conrad, Mr.
			 Smith, Mr. Crapo,
			 Mr. Inouye, Mr.
			 Hagel, Mr. Nelson of
			 Nebraska, Mr. Isakson, and
			 Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives to encourage investment in the expansion of freight rail
		  infrastructure capacity and to enhance modal tax equity.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Freight Rail Infrastructure
			 Capacity Expansion Act of 2006.
		2.Credit for
			 freight rail infrastructure capacity expansion property
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by adding at the end the following new
			 section:
				
					45N.Freight rail
				capacity expansion credit
						(a)General
				ruleFor purposes of section 38, the freight rail capacity
				expansion credit determined under this section for the taxable year is an
				amount equal to 25 percent of the cost of the following property placed in
				service during the taxable year:
							(1)New qualified
				freight rail infrastructure property.
							(2)Qualified
				locomotive property.
							(b)New qualified
				freight rail infrastructure propertyFor purposes of this
				section—
							(1)In
				generalThe term new qualified freight rail infrastructure
				property means qualified freight rail infrastructure property—
								(A)the construction
				or erection of which is completed by the taxpayer after the date of the
				enactment of this section, or
								(B)which is acquired
				by the taxpayer after such date, but only if the original use of such property
				commences with the taxpayer.
								(2)Exception for
				property replacing property at existing locationThe term
				new qualified freight rail infrastructure property does not
				include property which is replacing existing property if the property is
				located at the site of the existing property.
							(3)Qualified
				freight rail infrastructure property
								(A)In
				generalThe term qualified freight rail infrastructure
				property means property used in the movement of freight by rail—
									(i)the cost of which
				is chargeable to capital account (determined without regard to section 179E),
				and
									(ii)which
				constitutes—
										(I)railroad grading
				or tunnel bore (as defined in section 168(e)(4)),
										(II)tunnels or
				subways,
										(III)track,
				including ties, rails, ballast, or other track material,
										(IV)bridges,
				trestles, culverts, or other elevated or submerged structures,
										(V)terminals, yards,
				roadway buildings, fuel stations, or railroad wharves or docks, including
				fixtures attached thereto, and equipment used exclusively therein,
										(VI)railroad signal,
				communication, or other operating systems, including components of such systems
				that must be installed on locomotives or other rolling stock, or
										(VII)intermodal
				transfer or transload facilities or terminals, including fixtures attached
				thereto, and equipment used exclusively therein.
										(B)ExclusionsThe
				term qualified freight rail infrastructure property shall not
				include—
									(i)land,
									(ii)rolling stock,
				including locomotives, or
									(iii)property used
				predominantly outside the United States, except that this subparagraph shall
				not apply to any property described in section 168(g)(4).
									(4)Leased
				propertyFor purposes of determining whether property subject to
				a lease is new qualified freight rail infrastructure property, such property
				shall be treated as originally placed in service not earlier than the date the
				property is used under the lease but only if such property is leased within 3
				months after the property is placed in service by the lessor.
							(c)Qualified
				locomotive property
							(1)In
				generalFor purposes of this section, the term qualified
				locomotive property means a locomotive which—
								(A)meets the
				Environmental Protection Agency's emission standards for locomotives and
				locomotive engines (as in effect on December 31, 2005), and
								(B)is owned by, or
				leased to, a taxpayer which meets the capacity expansion requirement of
				paragraph (2) for the taxable year in which the locomotive is placed in
				service.
								(2)Capacity
				expansion requirementA taxpayer meets the requirements of this
				paragraph with respect to any locomotive only if, on the last day of the
				taxable year in which such locomotive is placed in service, the total
				horsepower of all locomotives owned by, or leased to, the taxpayer exceeds the
				total horsepower of all locomotives owned by, or leased to, the taxpayer on the
				last day of the preceding taxable year. A determination under this paragraph
				shall be made pursuant to such reports as the Secretary, in consultation with
				the Surface Transportation Board, may prescribe.
							(3)Special rules
				for the leasing of locomotivesIn the case of the leasing of
				locomotives—
								(A)only the lessor
				is eligible for the credit, and
								(B)total horsepower
				under paragraph (2) shall be determined with respect to all locomotives owned
				by, or leased to, the lessee.
								(d)Other
				definitions and special rules
							(1)DefinitionsFor
				purposes of this section—
								(A)Railroad
				signal, communication, or other operating systemThe term
				railroad signal, communication, or other operating system means an
				appliance, method, device, or system (including hardware and software) which is
				used to operate a railroad or to improve safety or capacity of railroad
				operations, including a signal, an interlocker, an automatic train stop, or a
				train control or cab-signal device.
								(B)Intermodal
				transfer or transload facility or terminalThe term
				intermodal transfer or transload facility or terminal means a
				facility or terminal primarily utilized in the transfer of freight between rail
				and any other mode of transportation.
								(2)Coordination
				with other creditsThe cost of any property taken into account in
				determining the credit under this section may not be taken into account in
				determining a credit under any other provision of this title.
							(3)Basis
				adjustmentIf a credit is determined under this section with
				respect to the cost of any qualified freight rail infrastructure property or
				qualified locomotive property, the basis of such property shall be reduced by
				the amount of the credit so determined.
							(4)RecaptureThe
				benefit of any credit allowable under subsection (a) shall, under regulations
				prescribed by the Secretary, be recaptured with respect to any qualified
				locomotive property that is sold or otherwise disposed of by the taxpayer
				during the 5-year period beginning on the date on which such property is placed
				in service.
							(e)TerminationThis
				section shall not apply to any property placed in service after December 31,
				2011.
						.
			(b)Credit allowed
			 as business creditSection 38(b) of the Internal Revenue Code of
			 1986 (relating to current year business credit) is amended by striking
			 and at the end of paragraph (29), by striking the period at the
			 end of paragraph (30) and inserting , and, and by adding at the
			 end the following new paragraph:
				
					(31)the freight rail
				capacity expansion credit determined under section
				45N.
					.
			(c)Coordination
			 with section 55Section 38(c)(4)(B) of the Internal Revenue Code
			 of 1986 is amended by striking and at the end of clause (i), by
			 striking the period at the end of clause (ii)(II) and inserting ,
			 and, and by adding at the end the following new clause:
				
					(iii)for taxable
				years beginning after the date of the enactment of this clause, the credit
				determined under section
				45N.
					.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 45M the following new item:
				
					
						Sec. 45N. Freight rail capacity expansion
				credit.
					
					.
			3.Expensing of
			 freight rail infrastructure property
			(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to itemized deductions for individuals and
			 corporations) is amended by inserting after section 179D the following new
			 section:
				
					179E.Election to
				expense qualified freight rail infrastructure property
						(a)Allowance of
				deduction
							(1)In
				generalA taxpayer may elect to treat any amount paid or incurred
				for the acquisition, construction, or erection of qualified freight rail
				infrastructure property (as defined in section 45N(b)(3)) as an amount not
				chargeable to capital account. Any amount so treated shall be allowed as a
				deduction for the taxable year in which such property was placed in
				service.
							(2)Coordination
				with creditThe amount to which the election under paragraph (1)
				applies with respect to any property shall be reduced by an amount equal to the
				amount of any reduction in the basis of the property under section
				45N(d)(3).
							(b)ElectionAn
				election under subsection (a) shall be made, with respect to each class of
				property for each taxable year, at such time and in such manner as the
				Secretary may prescribe by regulation. If a taxpayer makes such an election
				with respect to any class of property for any taxable year, the election shall
				apply to all qualified freight rail infrastructure property in such class
				placed in service during such taxable year. An election under this section
				shall not affect the character of any property for the purposes of section
				45N.
						(c)Deduction
				allowed in computing minimum taxFor purposes of determining
				alternative minimum taxable income under section 55, the deduction under
				subsection (a) for qualified freight rail infrastructure property shall be
				determined under this section without regard to any adjustment under section
				56.
						(d)TerminationThis
				section shall not apply to any property placed in service after December 31,
				2011.
						.
			(b)Deduction for
			 capital expendituresSection 263(a)(1) of the Internal Revenue
			 Code of 1986 (relating to capital expenditures) is amended by striking
			 or at the end of subparagraph (J), by striking the period at the
			 end of subparagraph (K) and inserting , or and by adding at the
			 end the following new subparagraph:
				
					(L)expenditures for
				which a deduction is allowed under section
				179E.
					.
			(c)Technical and
			 clerical amendments
				(1)Section
			 312(k)(3)(B) of the Internal Revenue Code of 1986 is amended by striking
			 or 179D each place it appears in the text or heading thereof and
			 inserting 179D, or 179E.
				(2)Paragraphs (2)(C)
			 and (3)(C) of section 1245(a) of such Code are each amended by inserting
			 179E, after 179D,.
				(3)The table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 179D the following new
			 item:
					
						
							Sec. 179E. Election to expense qualified freight rail
				infrastructure
				property.
						
						.
				4.Effective
			 dateThe amendments made by
			 sections 2 and 3 shall apply to property placed in service after December 31,
			 2006.
		
